Appellee, Homochitto Lumber Company, a corporation, filed its bill in the chancery court of Franklin county against appellant, Sidney Craft, administrator, to enjoin the latter from prosecuting an action at law brought by him in the circuit court of Lincoln county against appellee. The cause was heard on bill, answer, motion to dissolve temporary injunction theretofore issued, and proofs, and a decree was rendered overruling appellant's motion to dissolve the injunction from which appellant was granted this appeal to settle the principles of the cause.
The controlling facts are as follows: Will Craft, appellant's intestate, a negro employee of appellee, died from an injury received by him while engaged in the performance of his duties as such servant. He had no children, nor descendants of children. Martha Craft claimed to be his wife and sole surviving heir. Appellee, believing that she was, after negotiations between the two, paid her the sum of one thousand one hundred dollars in full settlement and discharge of any claim for damages that she might have against appellee on account of the death of said Will Craft. Appellee took from Martha Craft an acquittance in writing discharging it from all liability, if any existed, for the death of the said Will Craft.
After that compromise and settlement took place between Martha Craft and appellee, appellant was appointed by the chancery court of Franklin county administrator of the estate of the said Will Craft and duly qualified as such, as provided by law. Appellant thereupon in his capacity of administrator of the estate of Will Craft brought the action at law in the circuit court of Lincoln county, which was enjoined in this case. That *Page 161 
action was brought for the recovery of damages for the alleged wrongful death, at the hands of appellee, of said Will Craft. Thereafter, Martha Craft instituted a proceeding in the chancery court of Franklin county under sections 2790 to 2792, inclusive, Code of 1906 (sections 310 to 312, inclusive, Hemingway's Code), to have herself declared to be the widow and sole heir at law of the said Will Craft. The action at law by appellant against appellee in the circuit court of Lincoln county was based on the theory that, in truth and in fact, Martha Craft was not the widow and sole heir of Will Craft, and that therefore the compromise and settlement made by her with appellee for the damages she claimed to have suffered as such widow and sole heir on account of the alleged negligence of appellee, resulting in the death of said Will Craft, had no binding force, and therefore appellant as administrator of his estate was entitled to recover from appellee for such alleged wrongful death.
Appellee sought to enjoin that action at law until the chancery court of Franklin county should determine in said proceeding therein, instituted by Martha Craft, who the true heirs at law of Will Craft were. It will be observed, therefore, that the injunction in this case was to restrain an action at law against appellee until the final determination of still a third cause pending in the chancery court of Franklin county, in which was involved the question of the true heirs of Will Craft, to which latter cause appellee was not a party.
Appellant's position is that appellee had complete and adequate remedy at law in the law action sought to be restrained, and therefore had no right to resort to the injunctive relief of a court of equity to restrain such action at law.
Any decree which might be rendered in the proceeding of Martha Craft, under the statute above referred to, to have herself declared the widow and sole heir of Will Craft, would not be conclusive except as to the parties thereto until after the expiration of two years from its *Page 162 
rendition. The statute provides that the heirs at law and next of kin only of the deceased shall be made parties to the proceeding, and the decree rendered shall be binding on them from its date, but not on others until after the expiration of two years from its rendition. As to the weight the decree shall have as evidence, the statute provides:
"And said decree shall be evidenced in all the courts of law and equity in this state that the persons therein named are the sole heirs at law of the person therein described as their ancestor.
"A decree so rendered shall not be assailed collaterally, except for fraud, and shall be binding and conclusive upon all persons cited to appear from the date of its rendition, and upon all persons whomsoever from and after the expiration of two years from the date on which the same was rendered, saving to minors and persons of unsound mind, the right to reopen said cause within one year after attaining majority or being restored to sanity." Sections 2791, 2792, Code of 1906; sections 311, 312, Hemingway's Code.
It is manifest from the language and purpose of the statute that if in the proceeding for that purpose Martha Craft should be declared widow and sole heir of Will Craft, the decree so adjudging would not be conclusive for appellee nor against appellant in his capacity as administrator until after the expiration of two years from its rendition. During that period it would be conclusive as to next of kin made parties, but onlyprima-facie evidence of the truth of its recitals as to all other persons. Therefore, in the action at law between appellant and appellee either could assail the decree. In other words, the question as to whether Martha Craft was the widow and sole heir at law of Will Craft would still be an open question in that action.
The injunction in the present case cannot have the effect of advancing the determination of the contentions of the parties in the action at law. On the contrary, it *Page 163 
might delay their determination. If Martha Craft was in fact the widow and sole heir of Will Craft, appellee would be permitted to show that fact in the action at law notwithstanding a decree of the court in another proceeding holding to the contrary. And if the converse was the fact, appellant would be permitted to prove it in the face of a decree in the other proceeding holding to the contrary. Appellee, therefore, has a complete remedy at law in the action at law pending against it in Lincoln county. There is no use citing authorities to sustain the proposition that a court of equity will not enjoin an action at law if the complainant in the injunction suit has a complete and adequate remedy at law. We hold that the appellee had such a remedy in the action at law which it sought in this case to enjoin.
Reversed, and bill dismissed.